—Judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Supreme Court erred in granting the petition and ordering respondents to provide petitioner Katheryn O’Neill with health insurance benefits. Contrary to petitioners’ contention, the Management Ordinance at issue does not provide coverage for the spouse of a former employee of the City of Auburn when the marriage occurred after the date of termination or retirement. Rather, the ordinance requires respondents to provide former employees with a continuation of the benefits to which they were entitled when they left their employment. Because petitioner Michael O’Neill was unmarried when he left his employment with respondent City of Auburn, he is entitled only to individual coverage. (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — CPLR art 78.) Present — Lawton, J. P., Hayes, Callahan, Balio and Boehm, JJ.